Citation Nr: 0737825	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  07-10 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic psychiatric disorder.  

 (The issue of whether the June 24, 1998, Board of Veterans' 
Appeals decision denying an effective date prior to December 
23, 1991, for the award of compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for diplopia in left 
lateral gaze was clearly and unmistakably erroneous is the 
subject of a separate decision by the Board.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1964 to July 
1966.  

In July 1981, the Chicago, Illinois, Regional Office (RO) 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic acquired psychiatric 
disorder.  The veteran was informed in writing of the adverse 
decision and his appellate rights.  He did not submit a 
notice of disagreement (NOD) with the decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Chicago, Illinois, Regional Office (RO) which denied service 
connection for an acquired psychiatric disorder.  In March 
2006, the veteran submitted a notice of disagreement (NOD).  
In January 2007, the RO issued a statement of the case (SOC) 
to the veteran and his accredited representative which 
addressed the issue of whether new and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder and 
denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for a chronic anxiety disorder.  In 
February 2007, the veteran submitted an Appeal to the Board 
(VA Form 9).  

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, the 
Board is required to consider the question of whether new and 
material evidence has been received to reopen the veteran's 
claim without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  The veteran has not been informed of 
the specific evidence necessary to reopen his claim of 
service connection for an acquired psychiatric disorder.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006) and the Court's holding 
in Kent v. Nicholson, 20 Vet.App. 1 
(2006) are fully met.  

2.  Then adjudicate the issue of whether 
new and material evidence has been 
received to reopen the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder.  If the 
benefits sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the SOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

